OPINION — AG — ** INTOXICATING LIQUORS  — COOKING WINE ** THE QUESTION OF WHETHER OR NOT COOKING WINE SOLD IN PUBLIC STORES IS AN " ALCOHOLIC BEVERAGE " AS DEFINED BY 37 O.S. 506 [37-506](2), IS A QUESTION OF FACT TO BE DETERMINED BY THE ALCOHOLIC BEVERAGE CONTROL BOARD DEPENDENT UPON WHETHER OR NOT THE COOKING WINE IS " CAPABLE OF BEING CONSUMED AS BEVERAGE BY HUMAN BEINGS ". (DEFINITIONS, DRINK, PROHIBITION) CITE: OPINION NO. 68-373, 37 O.S. 506 [37-506](2)26 U.S.C.A. 5361 (MICHAEL C. CONAWAY)